Citation Nr: 1618141	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  15-25 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received with respect to a claim for entitlement to service connection for cause of death, to include the threshold issue of timeliness of a substantive appeal.


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran was in beleaguered status from January 1942 to April 1942, no casualty status from April 1942 to August 1945, and regular Philippine Army service from August 1945 to December 1945.  The Veteran is deceased, and the appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Manilla, Philippines that granted the appellant's petition to reopen her cause of death claim, but denied the underlying service connection claim.  

Notwithstanding the RO's decision to reopen the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). Consequently, the issue before the Board is the threshold question of whether new and material evidence has been received, as set out on the title page.

The underlying issue of service connection for cause of death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed February 2009 decision, the Board denied the appellant's claim for service connection for cause of death.

2.  The evidence received since the February 2009 Board decision relates to an unestablished fact necessary to substantiate the cause of death claim and raises a reasonable possibility of substantiating the claim.  
CONCLUSIONS OF LAW

1.  The February 2009 Board decision is final.  38 U.S.C.A. §§ 7104, 7266 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The appellant has submitted new and material evidence to reopen a claim of service connection for cause of death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Timeliness of the Appeal

The appellant filed a petition to reopen a previously denied service connection claim for cause of death in September 2011.  The RO denied the claim, the appellant timely appealed, and then the RO issued a statement of the case (SOC).   The RO determined that the appellant did not perfect an appeal to the Board within the 60 day period after issuance of the SOC as required by 38 C.F.R. § 20.302.  The United States Court of Appeals for Veterans Claims has held that the 60-day period for filing a substantive appeal is not jurisdictional in nature, and the Board may waive any issue of timeliness.  Percy v. Shinseki, 23 Vet. App. 37, 43-44 (2009). 

The appellant's Form 9 substantive appeal was received by VA on September 24, 2014, more than 60 days after the issuance of the SOC.  It was accompanied by a September 9, 2014 letter from the local postal service to the appellant.  The postal service officer stated that a VA letter to the appellant was received by the post office on July 14, 2014, but there was a delay in sending it to the appellant's residence due to a staff shortage.  The official apologized for the delay.  The appellant also submitted a letter detailing the circumstances for the delay.  Since the time lapse in filing the substantive appeal is minimal and is not due to any fault on the appellant's part, the Board will waive any issue of timeliness for the substantive appeal.  See Percy, 23 Vet. App. at 43-44.  Therefore, the issue of whether new and material evidence has been received with respect to a previously denied service connection claim for cause of death was properly appealed and is before the Board.

The appellant has had the opportunity to present evidence and argument in support of her appeal.  There is no indication that the Board's present review of the underlying petition to reopen will result in any prejudice to her.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

II.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  The Board concludes that the VCAA does not preclude the Board from adjudicating the petitions to reopen.  This is so because the Board is taking action favorable by reopening the claim of service connection for cause of death.  See Bernard, supra. 

III.  Petition to reopen for new and material evidence

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review.  Absent the receipt of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then undertake an examination of the merits of the claim. 

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
 
For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  See Kent, 20 Vet. App. at 10.  

Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The appellant seeks service connection for cause of death.  This claim was last finally denied in a February 2009 Board decision.  The appellant did not file a timely notice of appeal, nor did she submit new and material evidence within the remaining appeal period.  The February 2009 Board denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

Evidence previously considered includes the following: STRs, numerous lay statements dating from the Veteran's initial compensation claim in 1951, including those attesting to his prison of war (POW) status; VA treatment records from 1968 to 1978; August 2003 Board videoconference hearing transcript; a favorable July 2003 medical opinion from Dr. I.C.E.; and an August 2008 VA medical opinion.

Newly obtained evidence consists of additional reports by the appellant, a May 2012 statement from A.M. and a December 2012 negative determination by the RO regarding the Veteran's prisoner of war (POW) status.  It also includes a newly submitted medical opinion from Dr. I.C.E. dated in December 2007, but only received by VA in September 2011.  A review of the claims file confirms that the December 2007 medical opinion was not of record until September 2011.  The December 2007 medical opinion from Dr. I.C.E. reports that the Veteran had pulmonary tuberculosis in service.  He opined that the Veteran's stroke was secondary to pulmonary tuberculosis.  He explained that infectious agents attributable to tuberculosis reached the brain and caused the fatal stroke.  Notably, this is a slightly different theory of causation from the July 2003 opinion.  Dr. I.C.E. previously provided a theory of causation that the Veteran developed posttraumatic stress disorder (PTSD) with attendant hypertension from service and that hypertension was the causal factor in the Veteran's fatal stroke.  

In conclusion, the newly submitted evidence includes an additional medical opinion suggesting a nexus to military service.  The nexus element was the primary reason for the prior denial.  The Board finds that the December 2007 medical opinion from Dr. I.C.E., received by VA in September 2011, is new and material evidence.  Shade, 24 Vet. App. at 117; 38 C.F.R. §§ 3.102, 3.156.  The petition to reopen the previously denied service connection claim for cause of death must be granted.  Id.  (The underlying service connection claim for cause of death is addressed in the Remand section below.)


ORDER

Petition to reopen a previously denied service connection claim for cause of death is granted.


REMAND

Another medical opinion is needed.  The appellant contends that the Veteran's pulmonary tuberculosis and hypertension had their onset in service and were causally related to his fatal stroke.  The evidence of record reflects that the Veteran had blood pressure readings of 135/95 in August 1945 during service and 114/74 in June 1946 shortly after separation from service.  The Veteran's service treatment records also show that he was spitting and vomiting blood in June 1942 and in 1946.  He was treated for pulmonary tuberculosis on those occasions by a sanitary inspector who fulfilled the role of doctor due to the scarcity of physicians both during and immediately after the war.

The record includes two positive medical opinions from Dr. I.C.E. that are not addressed in the August 2008 VA medical opinion of record.  In July 2003, Dr. I.C.E. opined that the Veteran's post service stroke is casually related to hypertension that developed from in-service posttraumatic stress disorder (PTSD).  In December 2007, Dr. I.C.E. opined that the Veteran acquired pulmonary tuberculosis and hypertension during service.  He explained that the tuberculosis agents infected the Veteran's brain and caused the fatal stroke.  In order to fulfill VA's duty to assist in obtaining an adequate medical opinion, these favorable medical opinions must be addressed.  It is not clear from the record what evidence the doctor used in making the determinations; any records related to his treatment of the Veteran would be requested and secured.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization and information from the appellant, request the Veteran's complete treatment records from Dr. I.C.E and any other physician who treated the Veteran for pertinent disability.  Any records obtained should be associated with the claims file.  

2.  Contact a suitably qualified physician for a VA medical opinion.  A complete copy of the claims folder must be available for review.  

The physician should specifically review the July 2003 and December 2007 medical opinions from Dr. I.C.E.

Following complete review of the record with specific consideration to the July 2003 and December 2007 medical opinions from Dr. I.C.E., the examiner is asked to opine on whether a service related disability or any other incident of active service was principal or contributory cause of the Veteran's death from cerebrovascular accident with other significant conditions of far advanced pulmonary tuberculosis and peptic ulcer.  (The Veteran's periods of active service from January 1942 to April 1942 and from August 1945 to December 1945).  38 C.F.R. § 3.41.

The examiner is advised that a contributory cause of death is one not related to the principal cause, but one that contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.   

A detailed rationale must accompany the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. 
 
2. Readjudicate the claim on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case with notice to the appellant and an opportunity 

for response.  Return the appeal to the Board for further appellate review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


